DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055031 filed 07/03/2015, which claims benefit of PCT/IB2014/002235, filed 07/03/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 13-16, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402) have been fully considered but are not persuasive. 
Applicant argues that Oh teaches a formed member rather than a steel sheet. The examiner is not persuaded by these arguments and respectfully points out that the arguments are not persuasive and the response within the previous Final Rejection still apply. 
Applicant argues that Oh requires a cooling rate of at least 10°C/s as recited within paragraph [0059]. However, the examiner is not persuaded by this argument and respectfully points out that within paragraph [0059], Oh states that if the cooling rate is lower than 10°C/s ferrite or bainite may be generated. However, this is not necessarily considered to teach away as Oh merely teaches that ferrite or bainite may be generated, and further both the instant claims and Oh teach that up to 10% ferrite and bainite is allowable within the microstructure. 
The examiner further points out that Kubota (U.S. Patent No. 6,261,388) is relied upon to teach why one of ordinary skill would seek a cooling rate of at most 3°C/s. Specifically, Kubota teaches that fine TiC, Ti(CN), NbC, Nb(CN) and (Nb, Ti)(CN) particles are effective as pinning particles for preventing grain coarsening (column 3, lines 26-36) - a phenomenon that is made possible by cooling rates of not greater than 2°C/s from the Ac3 temperature (column 7, lines 33-43). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the concepts of Kubota with the motivation of producing pinning particles and preventing grain coarsening. 
Applicant argues that Oh does not teach the method being performed on a continuous annealing line. The examiner is not persuaded by this argument and points out that Oh teaches throughout the disclosure that the process is being performed continuously, e.g., paragraphs [0051], [0052], and [0063]. Furthermore, it is stated within MPEP 2144.04(V)(E) that making batch operations into continuous operations is an obvious improvement of the prior art. Thus, the amendment of “wherein the method is performed on a continuous annealing line” is not considered to distinguish the claim over the prior art or be a novel improvement to the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 23-27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402, previously cited) in view of Kubota (U.S. Patent No. 6,261,388).  

Regarding Claim 13, Claim 14, and Claim 23, Oh teaches the composition shown below within Table I (paragraphs [0006]-[0008]). Oh teaches annealing a rolled sheet made of the steel by soaking the rolled sheet at an annealing temperature higher than an Ac3 transformation point of the steel (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ac3 points in addition to the “SS” point of which is considered to be analogous to the AT annealing point recited within the instant claim, and further many of these temperatures are between 780°C and 950°C required by Claim 14). Oh teaches quenching the sheet by cooling the sheet down to a quenching temperature below a Ms transformation point of the steel and between 180°C and 130°C (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ms transformation points in addition to the “T1” point of which is considered to be analogous to the QT point recited within the instant claim; further several of these examples show a T1/QT point that is below the Ms transformation point and between 180°C and 130°C required by the instant claim). Oh teaches this process yielding final structures containing at least 50% martensite, at least 10% of retained austenite, a sum of ferrite and bainite being less than 10% (Table 3; paragraph [0046]). Oh teaches heating the steel up to an overaging temperature between 300°C and 500°C and maintaining the sheet at said overaging temperature for an overaging time greater than 10 seconds (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective “T2” points of which are considered to be analogous to the PT point required by the instant claims and are between 300°C and 500°C, all of these examples have corresponding t2 times of which are considered to be analogous to the Pt time required by the instant claim; further many of these examples have t2 times of 10 seconds, whereas “ISP4”, and “ISP5” have t2 times of 100, and 500 seconds respectively, thus reading on a Pt time of between 100 seconds and 600 seconds required by Claim 14. The examiner notes that within Table 2, the t2 time is recited as 10 seconds, however, Oh teaches within paragraph [0061] that this time may be longer). Oh teaches cooling the sheet down to ambient temperature (paragraph [0064]). 
With respect to the limitation of “The Ms transformation point of the steel being calculated using the following formula: Ms = 539 - 423×C - 30.4×Mn - 12.1×Cr - 7.5×Mo - 7.5×Si” - the examiner notes that this methodology is unique to the instant invention. Furthermore, the examiner notes that the Ms points of Oh calculated by this formula are not identical to those given within Table 2 of Oh. However, the examiner notes that regardless of how the Ms point is calculated, the composition and T1 points of Oh still meet the requirements of the instant claim. To elaborate, the examiner notes that example “ISP5” within Table 2, has a Ms point of 303°C when using the instant formula, however still meets the limitation of “quenching a sheet by cooling the sheet down to a quenching temperature QT below a Ms transformation point of the steel and between 180°C and 130°C…”. As such, Oh meets all of the limitations within the instant claim. Furthermore, with respect to the composition, and various temperatures and times associated with the instant method and those taught within Oh - in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, Oh does not teach a cooling rate of at most 3°C/s. 
Kubota teaches a process for producing steel having improved resistance to grain coarsening and delayed fracture (abstract). Kubota teaches that fine TiC, Ti(CN), NbC, Nb(CN) and (Nb, Ti)(CN) particles are effective as pinning particles for preventing grain coarsening (column 3, lines 26-36) - a phenomenon that is made possible by cooling rates of not greater than 2°C/s from the Ac3 temperature (column 7, lines 33-43). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the concepts of Kubota with the motivation of producing pinning particles and preventing grain coarsening. 
Table I – The chemical composition of the instant claims compared to Oh (U.S. 2013/0295402).
Reference
CarbonWt %
ManganeseWt %
SiliconWt %
MolybdenumWt %
TitaniumWt %
IronWt %
Claim 13
0.1 - 0.4
4.5 - 5.5
1.0 - 3.0
0.2 - 0.5
< 0.050
Balance
Claim 14
0.15 - 0.25
-
1.4 - 1.8
0.2 - 0.35
-
Balance
Claim 23
0.1 - 0.4
5.0 - 5.5
1.0 - 3.0
0.2 - 0.5
-
Balance
Claim 27
0.1 - 0.4
4.5 - 5.5
1.0 - 3.0
0.2 - 0.5
< 0.050
Balance
Claim 28
0.1 - 0.4
4.5 - 5.5
1.0 - 3.0
0.2 - 0.5
< 0.050
Balance
Oh
0.1 - 1.0
0.1- 5.0
0.4 - 3.0
0.01 - 2.0
0.001 - 0.4
Balance


Regarding Claim 15, Oh teaches final structures containing between 5% and 40% retained austenite, between 60% and 95% martensite, and 10% or less of ferrite (paragraph [0046]). Furthermore, Oh explicitly avoids the formation of bainite (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 16, Oh teaches a step of coating the sheet (paragraph [0053]). 
Regarding Claim 24, Oh teaches final structures containing between 5% and 40% retained austenite (paragraph [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 25, Oh teaches final structures containing 10% or less of ferrite (paragraph [0046]). Furthermore, Oh explicitly avoids the formation of bainite (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 26, Oh teaches a plurality of examples, most of which possess yield strengths of greater than or equal to 1000 MPa, tensile strengths greater than or equal to 1300 MPa, uniform elongation values greater than or equal to 13%. However, the examiner notes that the examples within Table 3 of which support these values are derived from Table 1 of which do not meet the compositional limitations of instant claim 13, e.g., the manganese contents of these examples do not fall within the 4.5% to 5.5% required by claim 13. Furthermore, Oh does not teach any total elongation values, nor hole expansion ratios. Nonetheless, the examiner points out that with respect to the composition, Oh teaches an amount of manganese overlapping the range required by the instant claims (paragraph [0027]), Oh teaches a substantially similar methodology (paragraph [0064]; Table 2), and Oh teaches a substantially similar microstructure (paragraph [0046]). Furthermore, Kubota teaches that cooling rates of less than 2°C/s prevent grain coarsening (column 7, lines 33-43). Thus, one would appreciate that process and structure of Oh as modified by Kubota is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a steel sheet having yield strengths of greater than or equal to 1000 MPa, tensile strengths greater than or equal to 1300 MPa, a uniform elongation of greater than or equal to 10%, a total elongation greater than or equal to 13% and a hole expansion ratio greater than or equal to 15% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 27, Oh teaches the composition shown above within Table I (paragraphs [0006]-[0008]). Oh teaches annealing a rolled sheet made of the steel by soaking the rolled sheet at an annealing temperature higher than an Ac3 transformation point of the steel (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ac3 points in addition to the “SS” point of which is considered to be analogous to the AT annealing point recited within the instant claim). Oh teaches quenching the sheet by cooling the sheet down to a quenching temperature below Ms-91°C, Ms being a transformation point of the steel and between 180°C and 130°C (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ms transformation points in addition to the “T1” point of which is considered to be analogous to the QT point recited within the instant claim; further several of these examples show a T1/QT point that is below the Ms-91°C transformation point and between 180°C and 130°C required by the instant claim). Oh teaches this process yielding final structures containing at least 50% martensite, at least 10% of retained austenite, a sum of ferrite and bainite being less than 10% (Table 3; paragraph [0046]). Oh teaches heating the steel up to an overaging temperature between 300°C and 500°C and maintaining the sheet at said overaging temperature for an overaging time greater than 10 seconds (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective “T2” points of which are considered to be analogous to the PT point required by the instant claims and are between 300°C and 500°C, all of these examples have corresponding t2 times of which are considered to be analogous to the Pt time required by the instant claim; further many of these examples have t2 times of 10 seconds, whereas “ISP4”, and “ISP5” have t2 times of 100, and 500 seconds respectively. The examiner notes that within Table 2, the t2 time is recited as 10 seconds, however, Oh teaches within paragraph [0061] that this time may be longer). Oh teaches cooling the sheet down to ambient temperature (paragraph [0064]). 
With respect to the limitation of “The Ms transformation point of the steel being calculated using the following formula: Ms = 539 - 423×C - 30.4×Mn - 12.1×Cr - 7.5×Mo - 7.5×Si” - the examiner notes that this methodology is unique to the instant invention. Furthermore, the examiner notes that the Ms points of Oh calculated by this formula are not identical to those given within Table 2 of Oh. However, the examiner notes that regardless of how the Ms point is calculated, the composition and T1 points of Oh still meet the requirements of the instant claim. To elaborate, the examiner notes that example “ISP5” within Table 2, has a Ms point of 303°C when using the instant formula, however still meets the limitation of “quenching a sheet by cooling the sheet down to a quenching temperature QT below Ms-91°C, Ms being a transformation point of the steel, and between 180°C and 130°C…”. As such, Oh meets all of the limitations within the instant claim. Furthermore, with respect to the composition, and various temperatures and times associated with the instant method and those taught within Oh - in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
With respect to the feature of “wherein the method is performed on a continuous annealing line”, the examiner points out that Oh teaches throughout the disclosure that the process is being performed continuously, e.g., paragraphs [0051], [0052], and [0063]. Furthermore, it is stated within MPEP 2144.04(V)(E) that making batch operations into continuous operations is an obvious improvement of the prior art. Thus, the instant feature of “wherein the method is performed on a continuous annealing line” is not considered to distinguish the claim over the prior art or be a novel improvement to the prior art. 
Regarding Claim 30, with respect to the feature of “wherein the method is performed on a continuous annealing line”, the examiner points out that Oh teaches throughout the disclosure that the process is being performed continuously, e.g., paragraphs [0051], [0052], and [0063]. Furthermore, it is stated within MPEP 2144.04(V)(E) that making batch operations into continuous operations is an obvious improvement of the prior art. Thus, the instant feature of “wherein the method is performed on a continuous annealing line” is not considered to distinguish the claim over the prior art or be a novel improvement to the prior art. 
Regarding Claim 32, Oh is relied upon for the reasons given above in addressing claim 27. However, Oh does not teach a cooling rate of at most 3°C/s. 
Kubota teaches a process for producing steel having improved resistance to grain coarsening and delayed fracture (abstract). Kubota teaches that fine TiC, Ti(CN), NbC, Nb(CN) and (Nb, Ti)(CN) particles are effective as pinning particles for preventing grain coarsening (column 3, lines 26-36) - a phenomenon that is made possible by cooling rates of not greater than 2°C/s from the Ac3 temperature (column 7, lines 33-43). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the concepts of Kubota with the motivation of producing pinning particles and preventing grain coarsening. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402, previously cited) in view of Kubota (U.S. Patent No. 6,261,388) as applied to claim 13 above, and further in view of Hasegawa (U.S. 2015/0203947, previously cited). 

Regarding Claim 17, Oh teaches the sheet being coated by hot dip coating with or without alloying (paragraph [0053]). However, it is unclear if Oh is performing this step before cooling the sheet down to ambient temperature. 
Hasegawa teaches a high strength galvanized steel sheet with excellent formability and shape flexibility (abstract). Hasegawa teaches a substantially similar composition and process to both the instant claims and Oh (e.g., paragraphs [0008], [0012], [0020], and [0061]). Hasegawa teaches the sheet being coated by hot dip coating of which occurs before being cooled to ambient temperatures (Paragraph [0075]). Hasegawa teaches this feature, in part, allows for increased performance in automobile bodies (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh in view of Kubota with the concepts of Hasegawa with the motivation of producing an automobile body with increased performance. 

Claims 28, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402, previously cited) in view of Fukada (EP-2982770-A1). 

Regarding Claim 28, Oh teaches the composition shown above within Table I (paragraphs [0006]-[0008]). Oh teaches annealing a rolled sheet by soaking the rolled sheet at an annealing temperature higher than an Ac3 transformation point of the steel (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ac3 points in addition to the “SS” point of which is considered to be analogous to the AT annealing point recited within the instant claim). Oh teaches quenching the sheet by cooling the sheet down to a quenching temperature below Ms-91°C, Ms being a transformation point of the steel (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective Ms transformation points in addition to the “T1” point of which is considered to be analogous to the QT point recited within the instant claim; further several of these examples show a T1/QT point that is below the Ms-91°C transformation point required by the instant claim). Oh teaches this process yielding final structures containing at least 50% martensite, at least 10% of retained austenite, a sum of ferrite and bainite being less than 10% (Table 3; paragraph [0046]). Oh teaches heating the steel up to an overaging temperature between 300°C and 500°C and maintaining the sheet at said overaging temperature for an overaging time greater than 10 seconds (paragraph [0064] - e.g., this paragraph references Table 2 of which shows examples with respective “T2” points of which are considered to be analogous to the PT point required by the instant claims and are between 300°C and 500°C, all of these examples have corresponding t2 times of which are considered to be analogous to the Pt time required by the instant claim; further many of these examples have t2 times of 10 seconds, whereas “ISP4”, and “ISP5” have t2 times of 100, and 500 seconds respectively. The examiner notes that within Table 2, the t2 time is recited as 10 seconds, however, Oh teaches within paragraph [0061] that this time may be longer). Oh teaches cooling the sheet down to ambient temperature (paragraph [0064]). 
With respect to the limitation of “The Ms transformation point of the steel being calculated using the following formula: Ms = 539 - 423×C - 30.4×Mn - 12.1×Cr - 7.5×Mo - 7.5×Si” - the examiner notes that this methodology is unique to the instant invention. Furthermore, the examiner notes that the Ms points of Oh calculated by this formula are not identical to those given within Table 2 of Oh. However, the examiner notes that regardless of how the Ms point is calculated, the composition and T1 points of Oh still meet the requirements of the instant claim. To elaborate, the examiner notes that example “ISP5” within Table 2, has a Ms point of 303°C when using the instant formula, however still meets the limitation of “quenching a sheet by cooling the sheet down to a quenching temperature QT below Ms-91°C, Ms being a transformation point of the steel…”. As such, Oh meets all of the limitations within the instant claim. Furthermore, with respect to the composition, and various temperatures and times associated with the instant method and those taught within Oh - in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, Oh does not teach batch annealing the hot-rolled sheet at a temperature between 400°C and 600°C for between 300 seconds to 10 hours and cold-rolling to obtain a cold-rolled sheet. 
Fukada teaches a method for producing steel blades (abstract). Fukada teaches batch annealing a hot-rolled sheet at a temperature between 500°C and 700°C for between 3 hours to 30 hours and cold-rolling to obtain a cold-rolled sheet (paragraphs [0025]-[0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Fukada teaches that batch annealing allows for easy adjustment of carbide concentration (paragraph [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the concepts of Fukada with the motivation of easily adjusting carbide concentration.
Regarding Claim 31, Oh is relied upon for the reasons given above in addressing claim 13. However, Oh does not teach batch annealing the hot-rolled sheet at a temperature between 400°C and 600°C for between 300 seconds to 10 hours and cold-rolling to obtain a cold-rolled sheet. 
Fukada teaches a method for producing steel blades (abstract). Fukada teaches batch annealing a hot-rolled sheet at a temperature between 500°C and 700°C for between 3 hours to 30 hours and cold-rolling to obtain a cold-rolled sheet (paragraphs [0025]-[0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Fukada teaches that batch annealing allows for easy adjustment of carbide concentration (paragraph [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the concepts of Fukada with the motivation of easily adjusting carbide concentration. 
Regarding Claim 35, with respect to the feature of “wherein the method is performed on a continuous annealing line”, the examiner points out that Oh teaches throughout the disclosure that the process is being performed continuously, e.g., paragraphs [0051], [0052], and [0063]. Furthermore, it is stated within MPEP 2144.04(V)(E) that making batch operations into continuous operations is an obvious improvement of the prior art. Thus, the instant feature of “wherein the method is performed on a continuous annealing line” is not considered to distinguish the claim over the prior art or be a novel improvement to the prior art. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402, previously cited) in view of Kubota (U.S. Patent No. 6,261,388) as applied to claim 27 above, and further in view of Fukada (EP-2982770-A1).

Regarding Claim 33, Oh in view of Kubota are relied upon for the reasons given above in addressing claim 27. However, the references do not teach batch annealing the hot-rolled sheet at a temperature between 400°C and 600°C for between 300 seconds to 10 hours and cold-rolling to obtain a cold-rolled sheet. 
Fukada teaches a method for producing steel blades (abstract). Fukada teaches batch annealing a hot-rolled sheet at a temperature between 500°C and 700°C for between 3 hours to 30 hours and cold-rolling to obtain a cold-rolled sheet (paragraphs [0025]-[0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Fukada teaches that batch annealing allows for easy adjustment of carbide concentration (paragraph [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh in view of Kubota with the concepts of Fukada with the motivation of easily adjusting carbide concentration.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. 2013/0295402, previously cited) in view of Fukada (EP-2982770-A1) as applied to claim 28 above, and further in view of Kubota (U.S. Patent No. 6,261,388). 

Regarding Claim 34, Oh in view of Fukada are relied upon for the reasons given above in addressing claim 28. However, the references do not teach a cooling rate of at most 3°C/s. 
Kubota teaches a process for producing steel having improved resistance to grain coarsening and delayed fracture (abstract). Kubota teaches that fine TiC, Ti(CN), NbC, Nb(CN) and (Nb, Ti)(CN) particles are effective as pinning particles for preventing grain coarsening (column 3, lines 26-36) - a phenomenon that is made possible by cooling rates of not greater than 2°C/s from the Ac3 temperature (column 7, lines 33-43). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh in view of Fukada with the concepts of Kubota with the motivation of producing pinning particles and preventing grain coarsening. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735